Exceptions overruled. There is no reason to doubt the truth of the statement of the trial judge with respect to the improper letter sent to him by the attorneys for the defendant that “the letter referred to in no way affected the decision in the case, its contents being given no consideration by the judge and the matter referred to in the letter not entering into the ground of the decision.” In these circumstances no prejudice to the plaintiff is shown, and there was no abuse of discretion or other error of law in refusing to grant a new trial. See Crosby v. Blanchard, 7 Allen, 385, 387; Newman v. Newman, 211 Mass. 508, 509; Manning v. Woodlawn Cemetery Corp. 245 Mass. 250, 252-253; Jameson v. Hayes, 250 Mass. 302, 308; Nicoli v. Berglund, 293 Mass. 426, 430-431. Munde v. Lambie, 125 Mass. 367, and cases therein cited, relied on by the plaintiff, are distinguishable.